Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 2-6, 8-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art of record includes Visocnik, US 2004/0048646 A1 (hereinafter Visocnik) and Castro et al., US 2015/0087403 A1 (hereinafter Castro).
Visocnik discloses a method and improved electronic gaming device of the type including an electronic display, means for accepting wagers to play a series of game plays and a controlling game processor programmed to, when prompted, control the display to display at least three, and up to six, reels each in a spinning mode concluding at a stopped mode whereat a plurality of reel symbols are displayed on said reels defining a matrix of coordinates occupied by symbols and defining a winning or a losing base game outcome (Visocnik [0012]).  Based upon the symbol combinations along enabled pay lines or scattered on the display, winning outcomes are obtained (Visocnik [0012]).  If a winning base game outcome is obtained, the processor controls award issuing means to issue the award, e.g. game credits, for each winning outcome (Visocnik [0012]).  The improvement includes programming the processor to sense the occurrence of a predetermined bonus triggering event which may be a combination of symbols, count of value of previous wagers (referred to in the industry as "coin in"), time, based on a number of outcomes of distinct base games or other event (Visocnik [0013]).  In response to sensing said triggering event, the processor is configured to initiate a bonus sequence, which includes (i) re-configuring the game for at least one free game play (Visocnik [0013]).  That is, during the bonus sequence, the processor will select and control the display to display a series of new games without the player making any additional wagers until termination of the bonus sequence (Visocnik [0013]).  The processor, upon initiation of the bonus sequence controls the display to assign and display a bonus symbol at a game matrix coordinate in one or an overlaid or underlaid configuration with any symbol displayed on the game matrix (Visocnik [0013]).  
The coordinate for the bonus symbol may be randomly selected or may be based upon the coordinate of a triggering, base game symbol or the position may be fixed for the start of the bonus sequence (Visocnik [0014]).  For example, the bonus symbol may be "Mouse" which is displayed as a "ghost" or watermark symbol at the assigned coordinate such that the game symbol occupying the same coordinate is not obscured (Visocnik [0014]).  For the games played during the bonus sequence, the presence of the Mouse affects the award offered to the player (Visocnik [0014]).  The Mouse may be Wild to complete any base game or free game winning outcome, may provide scatter pays based upon other game symbols occupying the same symbol coordinate, e.g. if the Mouse occupies the same coordinate as a cheese symbol, the combination of cheese symbols displayed pays for scatters as award is obtained (Visocnik [0014]).  The Mouse may have a set of properties that may be in addition or at exclusion of its other properties (Visocnik [0014]).  For example the Mouse may have two properties, of being wild and of multiplying the prizes when substituting in a win combinations (Visocnik [0014]).  Thus the Mouse would not only act as wild but also as a multiplier (Visocnik [0014]).  Further the properties of the Mouse may be selectable during each spin of the free games, for example the Mouse may have either the property of being Wild, or of awarding a fixed prize or of awarding an additional free game (Visocnik [0014]).
Still further, the bonus symbol may interact with activator symbols to start an additional feature that may be displayed in a fanciful manner to define additional awards e.g. the Mouse symbol may interact with an activator symbol shown as a "Pulley" which would start a feature of lowering "Curtains" over some of the game symbols and the player via a touch screen interface selecting one or more of the game symbols covered by a curtain unveiling so feature symbols and defining awards (Visocnik [0020]).
Gaming machines, such as slot machines, video poker machines and the like, have been a cornerstone of the gaming industry for several years (Castro [0004]).  Generally, the popularity of such machines with players is dependent on the likelihood (or perceived likelihood) of winning money at the machine and the intrinsic entertainment value of the machine relative to other available gaming options (Castro [0004]).  Where the available gaming options include a number of competing machines and the expectation of winning at each machine is roughly the same (or believed to be the same), players are likely to be attracted to the most entertaining and exciting machines (Castro [0004]).  Shrewd operators consequently strive to employ the most entertaining and exciting machines, features, and enhancements available because such machines attract frequent play and hence increase profitability to the operator (Castro [0004]).  Therefore, there is a continuing need for gaming machine manufacturers to continuously develop new games and improved gaming enhancements that will attract frequent play through enhanced entertainment value to the player (Castro [0004]).  Castro teaches wherein a player can operate or interact with the wagering game using these touch screen buttons or other input devices such as the buttons 20 shown in FIG. 1 (Castro [0031] and [Fig. 1]).  In one embodiment, the virtual object(s) 1170 are displayed on the inclined touchscreen display 1130 awaiting input indicative of a touch gesture from the player to provide movement attributes to the system to determine an animation for projecting the virtual object 1170 (e.g., the dice) from the inclined touchscreen display to the primary display screen (Castro [0063])
The prior art, alone or in combination, absent hindsight, does not fairly teach or suggest the claimed invention.  In particular, the prior art fails to teach or suggest decreasing the apparent size to reveal the object. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WERNER G GARNER/Primary Examiner, Art Unit 3715